FILE COPY



Fresenius Medical Care-South                                                    /s
    Texas Kidney, LLC as
 successor in interest to Bio-
 Medical Applications of San
Antonio, Inc. and Bio-Medical
Applications of San Antonio,
       Inc.Appellant/s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 27, 2014

                                     No. 04-13-00334-CV

FRESENIUS MEDICAL CARE-SOUTH TEXAS KIDNEY, LLC as successor in interest to
              Bio- Medical Applications of San Antonio, Inc. and
                Bio-Medical Applications of San Antonio, Inc.,
                                 Appellants

                                               v.

                                      Raul GONZALEZ,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20478
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       Sitting:       Catherine Stone, Chief Justice
                      Karen Angelini, Justice
                      Luz Elena D. Chapa, Justice

       Appellants’ motion to strike appellee’s letter brief is DENIED.


         It is so ORDERED on January 27th, 2014.                         PER CURIAM


         ATTESTED TO:




        ___________________________________
        Keith E. Hottle
        Clerk of Court